By the Court, Dickinson, J. The principle has already been decided by this court, in the case of Block vs. Walker, 2 Ark. 4, that, when an assignor assigns a note, all the legal interest vests in the as-signee, end that he alone is entitled to sue, unless the assignor s againi invested with the legal interest by a new assignment or otherwise. As long as the assignment remains upon the note, no proof is competent to show legal interest in another, because under our statute, it is vested in the assignee. Judgment affirmed.